Exhibit 10.2 FIRST AMENDMENT TO CHANGE IN CONTROL AGREEMENT This First Amendment to Change in Control Agreement (“ Agreement ”) is made as of the 14th day of July, 2016, by and among Mercantile Bank Corporation, a Michigan corporation (the " Company ”), Mercantile Bank of Michigan, a Michigan banking corporation (the " Bank ", and collectively with the Company, the " Employers ", and each an “ Employer ”), and Michael H. Price (the " Employee "). RECITALS A.The Employers and the Employee have entered into a Change in Control Agreement dated as of November 19, 2015 (the " Change in Control Agreement ") which provides for a lump sum payment if Employee's employment is terminated under certain circumstances within 24 months after a Change in Control (as defined therein). B.The Employers and Employee have entered into an Employment Agreement dated as of November 13, 2014, as amended by an amendment dated as May 28, 2015 (the " Employment Agreement "). C.The Employers and Employee are, simultaneously herewith, amending the Employment Agreement to implement a succession plan with respect to Employee's employment. D.The Employers and Employee wish to amend the Change in Control Agreement to adjust the lump sum payment payable to Employee on and after January 1, 2017. E.The Employers believe that entering into this Agreement is in the best interest of their respective shareholders. F.The Employee believes that entering into this Agreement is in his best interest. TERMS OF AGREEMENT In consideration of the mutual covenants and obligations set forth in this Agreement, to induce the Employee to remain in the employment of the Employers, and for other good and valuable consideration, the Employers and the Employee agree as follows: 1.Section 1 of the Change in Control Agreement is amended in its entirety as follows: 1.
